02/28/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs June 6, 2017

           STATE OF TENNESSEE v. RANDEL LEE BURNETT, II

                  Appeal from the Circuit Court for Fayette County
                    No. 15-CR-24       J. Weber McCraw, Judge
                     ___________________________________

                           No. W2016-01712-CCA-R3-CD
                       ___________________________________

The Appellant, Randel Lee Burnett, II, pled guilty in the Fayette County Circuit Court to
vehicular homicide by intoxication, aggravated child neglect, and three counts of
vehicular assault. After a sentencing hearing, he received an effective twenty-four-year
sentence. On appeal, the Appellant contends that the trial court improperly enhanced his
sentences and erred by ordering consecutive sentencing based upon his being a dangerous
offender. Upon review of the record and the parties’ briefs, we conclude that the trial
court improperly applied two enhancement factors during sentencing but that the length
of the Appellant’s sentences is not excessive. We also conclude that the trial court did
not err by ordering consecutive sentencing. Accordingly, the judgments of the trial court
are affirmed.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., and ROBERT W. WEDEMEYER, J., joined.

William D. Massey, Memphis, Tennessee, for the appellant, Randel Lee Burnett, II.

Herbert H. Slatery III, Attorney General and Reporter; Courtney N. Orr, Assistant
Attorney General; D. Michael Dunavant, District Attorney General; and Matt Hooper,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                                 I. Factual Background

       In March 2015, the Fayette County Grand Jury indicted the Appellant for first
degree felony murder, vehicular homicide by intoxication, vehicular homicide by
recklessness, three counts of aggravated child neglect, aggravated child neglect of a child
less than eight years old, three counts of reckless aggravated assault, and three counts of
vehicular assault. On June 23, 2016, the Appellant pled guilty to vehicular homicide by
intoxication, aggravated child neglect, and three counts of vehicular assault. The State
dismissed the remaining charges.

       At the guilty plea hearing, the State gave the following factual account of the
crimes: In April 2014, the Appellant was living at the Maturen residence on Johnson
Drive off Highway 194. Shortly before midnight on April 12, the Appellant decided to
drive his Mini Cooper convertible to Gurkin’s convenience store for a “beer run.” The
Appellant had been drinking twenty-four-ounce beers throughout the day. The four
children at the Maturen residence, the victims in this case, wanted to go with the
Appellant to get snacks. The children were Brandon Anderson, an eleven-year-old who
was spending the night at the Maturen home; Bobby Maturen, a child under the age of
eight; Cole Maturen, a child under the age of sixteen but over the age of eight; and Robert
Maturen, Jr., a child under the age of sixteen but over the age of eight. The State
explained as follows:

              They got to the store. The defendant bought beer. The
              children bought snacks and candy. They got back into the car
              and headed back north on 194 again in Fayette County. Just
              after leaving the city limits, the State would have expected to
              call at least one of the children to testify that the defendant
              was traveling at a rate of speed at about a hundred or a
              hundred and ten miles per hour. This is a forty-five mile per
              hour zone. Just outside the city limits the defendant lost
              control of the vehicle, ran off the road, the vehicle flipped
              numerous times. At no point in this process had the children
              been in their seatbelts. They were all unrestrained and all
              four of the children were thrown out of the vehicle as it
              flipped multiple times through the ditch over many yards
              along, parallel to 194.

Bobby Maturen landed in a nearby ditch, and the vehicle ended up flipping on top of him,
pinning him partially underwater. It took twenty minutes for emergency personnel to lift
the car off him. Cole Maturen landed on the side of the road opposite the overturned car
and received various internal injuries and broken bones. Brandon Anderson was found
lying on the side of the road and was “brain dead from the beginning.”

      After hearing about the crash, the father of the Maturen boys went to the scene and
advised police officers that a fourth child had been in the car. Officers began searching
and found Robert Maturen, Jr., about 140 feet from the vehicle. He had very serious
                                           -2-
injuries and broken bones. All three of the Maturen boys survived, but Brandon
Anderson died from his injuries.

       The State advised the trial court that it expected Deputy Ken Hunt to testify at trial
that the Appellant told the officer at the scene “that he was the driver, that he was drunk,
and that it was his fault.” The State said Officer Jim Norton would have testified that the
Appellant smelled of alcohol. The Appellant was seriously injured but was able to walk
around at the scene. Due to his injuries, the officers were not able to draw blood from
him “in the normal T.B.I. test kit.” Later, though, the officers obtained a search warrant
and received a tube containing blood that was drawn from the Appellant at the hospital
two and one-half hours after the crash. The Appellant’s blood alcohol level was .022.

       Two or three days later, State Trooper James Smith went to the hospital to
interview the Appellant. The Appellant admitted that he was the driver of the vehicle and
that he was driving about eighty miles per hour in a forty-five-mile-per-hour zone. The
State stated at the plea hearing, “[The Appellant] admitted that he had been drinking and
that his judgment was impaired, that he was, in effect, buzzed at the time of the crash,
and that drinking contributed to his speeding and contributed to the crash.” The
Appellant stipulated to the facts given by the State, and sentencing was set for July 18,
2016.

       At the sentencing hearing, Deputy Hunt testified that just before midnight on April
12, 2014, he responded to a call concerning a car crash. When he arrived at the scene, the
Appellant walked up to his vehicle. The Appellant could not tell Deputy Hunt how many
children had been in the car, and Officer Hunt could find only three children. The fourth
child was found about thirty-five minutes later.

       Andrea Bass, Brandon Anderson’s mother, testified that her family had been
dealing with “depression, amidst anger, sorrow, and guilt” since the crash. Moreover,
one of Brandon’s brothers committed suicide due to the distress caused by Brandon’s
death. Ms. Bass said she did not recognize Brandon at the hospital, and she read the
following statement from the witness stand:

              His head was fractured and so swollen and his face had been
              so badly deformed from his facial bones being completely
              shattered from the impact of being thrown from a vehicle
              found to be going at speeds of excess of more than a hundred
              miles per hour.

Ms. Bass asked that the trial court “hand down the heaviest possible sentencing” to the
Appellant. She also asked that the court order the Appellant to pay “a dollar a week” as a
                                            -3-
reminder of his actions. Brian Anderson, Brandon’s father, also testified and asked that
the judge order the Appellant to serve the maximum sentence allowed for each
conviction.

      Bobby Maturen, Sr., the father of Bobby, Robert, and Cole Maturen, testified that
the Appellant should receive the maximum sentence for each conviction. Bobbie Sue
Maturen, their mother, also testified and was asked if she had anything to say about the
Appellant. She stated:

              He was in drug court. He had choices. He made the wrong
              choices. . . . He was on his second chance and he took it upon
              himself to put four innocent children in the car while he was
              drinking and decided it would be fun to go a hundred miles an
              hour. That’s irresponsible, stupid, and he should suffer the
              maximum consequences for his actions.

        Doug Davis, an officer with the Fayette County Sheriff’s Department, testified
that after obtaining a warrant for the Appellant’s arrest, he went to look for the Appellant
at the indicated address on Johnson Drive. When he got to the house, nobody was home.
However, a note had been left on the living room table. The note read, “‘You can call if
you want. I’m not going to be found unless I want to be.’”

        The State introduced the Appellant’s presentence report into evidence. According
to the report, the then twenty-seven-year-old Appellant dropped out of high school in the
twelfth grade and did not obtain his GED. In the report, the Appellant described his
physical health as “fair” due to being diagnosed with diabetes at age seventeen and his
mental health as “excellent.” The Appellant stated in the report that he consumed alcohol
“to excess on occasion” but denied that alcohol “caused any problems with his family or
other areas of his life.” He said that he first smoked marijuana when he was fifteen and
first used methamphetamine when he was sixteen, that he used the drugs daily, and that
he never sought treatment. The report showed that he worked as an engraver at Things
Remembered from November 2013 to January 2014 and that he worked for his
stepfather, a crop-duster, by loading airplanes from the ages of fourteen to twenty-four.
The Appellant also reported that he worked “brief stints” at various fast food restaurants
but that none of them lasted more than a couple of weeks. According to the report, on
March 17, 2014, the Appellant was convicted in the Gosnell Arkansas District Court of
possessing instruments of a crime. On November 12, 2015, he pled guilty in the Fayette
County Circuit Court to fraudulent use of a credit card, unauthorized use of an
automobile, and theft, all misdemeanors. The following charges were reported by the
Department of Safety Records: failure to appear in court, “unsafe operation/misc
violation,” and failure to show proof of insurance.
                                           -4-
       The prosecutor described the facts of this case as “outrageous” and said that the
wreck was the result of the Appellant’s “unbelievable indifference to the lives of these
children.” The State sought to enhance the Appellant’s sentences pursuant to Tennessee
Code Annotated section 40-35-114.

        First, the State advised the trial court about the Appellant’s previous criminal
activity and requested that the trial court enhance his sentences pursuant to Tennessee
Code Annotated section 40-35-114(1). The State noted that the factor allowed
enhancement for previous criminal behavior, not just criminal convictions.

        The State also requested that the trial court enhance the Appellant’s sentences
pursuant to Tennessee Code Annotated section 40-35-114(10) because he had no
hesitation about committing a crime when the risk to human life was high. The
prosecutor stated, “We believe that that applies in this case as much or more than in any
other case of vehicular homicide.”

       The State also asked that the trial court enhance the Appellant’s sentences
pursuant to Tennessee Code Annotated section 40-35-114(13). The State advised the
court as follows: On January 21, 2014, the Appellant took his stepfather’s debit card and
Mini Cooper, the same one involved in the crash on April 12, 2014, without permission.
The Appellant obtained money with the debit card and abandoned the Mini Cooper in
Arkansas. In February 2014, the Appellant pled guilty to fraudulent use of a credit card,
unauthorized use of a vehicle, and theft, all misdemeanors, in the Fayette County General
Sessions Court. As part of the Appellant’s plea agreement, he entered the drug court
program. Apparently, though, the judge failed to sign any documentation ordering the
Appellant into the program. Nevertheless, the Appellant participated in the program for a
couple of months and failed a drug test two days before the crash in this case. The
Monday after the crash, the Appellant was “charged with a violation of probation through
the drug court.” A probation revocation hearing was held in which counsel for the
Appellant advised the court that the court had never signed the paperwork ordering the
Appellant into drug court. Accordingly, the court determined that it had not accepted the
Appellant’s pleas and, therefore, that it could not find the Appellant in violation of
probation. The general sessions court and the parties decided to treat the case as if it
were still pending. The State later indicted the Appellant, and he pled guilty to the same
three misdemeanor charges on November 12, 2015. The State argued that the trial court
should enhance the Appellant’s sentences in the instant case pursuant to: (1) Tennessee
Code Annotated section 40-35-114(13)(A) because he was on bail or pretrial release for
the previous offenses at the time of the wreck and was later convicted of those offenses;
(2) Tennessee Code Annotated section 40-35-114(13)(F) because he was on some form
of judicially ordered release at the time of the wreck; and (3) Tennessee Code Annotated
                                          -5-
section 40-35-114(13)(G) because he was on a type of release into the community under
the supervision of the drug court at the time of the wreck.

       The State also asked that the trial court enhance the Appellant’s sentences because
the victims were particularly vulnerable due to their ages. All of the victims were under
the age of eighteen. Finally, the State requested that the court order consecutive
sentencing because the Appellant was a dangerous offender.

       Defense counsel noted that the Appellant’s criminal history did not include any
felonies and argued that enhancement factor (13) should not apply because no “effective”
order placed the Appellant on any type of judicially ordered release. In mitigation,
defense counsel argued that the trial court should consider the Appellant’s youth and
maturity level. See Tenn. Code Ann. § 40-35-113(6). Defense counsel explained his
reasoning as follows:

              The Serenity report indicates the lack of maturity, his mental
              capacity of development, any other pertinent circumstances
              that may affect his ability to appreciate the nature of his
              conduct. And that’s why I - Your Honor, that’s why I have
              trouble with this case, to appreciate the nature of his conduct.

       Defense counsel also requested that the trial court mitigate the Appellant’s
sentences because he had shown remorse, stating that the Appellant refused to request
alternative sentencing “in front of these people who experienced this pain.” Defense
counsel also argued that the court should mitigate the Appellant’s sentences because he
accepted responsibility by fully disclosing his actions to the police. Defense counsel
argued that the dangerous offender provision for consecutive sentencing did not apply
because “this was a trip to the store that ended in a tragic way” and because the Appellant
had no felony record to show he was a dangerous person.

       The trial court stated that it had considered the presentence report, sentencing
principles, the nature of the criminal conduct involved, mitigating and enhancement
factors, the evidentiary exhibits admitted, and the Appellant’s potential for rehabilitation.
The court found the Appellant to be a Range I, standard offender. Concerning
enhancement factors, the court stated as follows:

              The Court does find as an enhancing factor that the defendant
              has a previous history of criminal behavior in addition to
              those needed to establish the appropriate range. The Court
              also finds that the victims of the offense were particularly
              vulnerable because of their age, so the Court does find that as
                                            -6-
              an enhancement factor. . . . The Court also finds as [an]
              enhancement factor that the defendant before trial or
              sentencing has failed to comply with conditions of a judicial
              release into the community. The Court also finds that the
              defendant had no hesitation about committing a crime when
              the risk to human life was high.

Regarding the applicability of enhancement factor (13), the trial court stated as follows:

              [T]he Court does find he’s on some type of judicially ordered
              release. The Court, in following the technical aspect of the
              law, does not find he was actually convicted in the General
              Sessions Court. The Court must take note that the conviction
              was, in fact, in this court, therefore, while there was some
              type of release, I don’t think it could be fairly deemed to be a
              conviction and probation in the lower court. However, he
              was released into the community and he was given some
              restrictions to follow that he failed to follow.

       Regarding the mitigating factors requested by defense counsel, the trial court
noted that the Appellant failed to offer a statement of remorse at the sentencing hearing.
The court found that the Appellant was not a candidate for rehabilitation, noting that the
Appellant’s presentence report indicated he had a history of drug and alcohol abuse and a
criminal record. The court also found that the Appellant was not a candidate for
rehabilitation because he was unable to abide by the requirements of the drug court.

       As to consecutive sentencing, the trial court found that the Appellant was a
dangerous offender. The court ordered that the Appellant serve twelve years for
vehicular homicide, a Class B felony; twelve years for aggravated child neglect, a Class
B felony; and four years for each vehicular assault, a Class D felony. The court also
ordered that the Appellant serve the twelve-year sentences concurrently with each other
but consecutively to each of the three, four-year sentences for a total effective sentence of
twenty-four years.

                                        II. Analysis

       On appeal, the Appellant contends that the trial court erred by enhancing his
sentences based upon the victims’ vulnerability due to their ages, by finding him to have
been on some type of judicially ordered release into the community, and by finding that
he had no hesitation about committing a crime when the risk to human life was high. He
also contends that the trial court erred by ordering consecutive sentencing on the basis
                                            -7-
that he was a dangerous offender. The State argues that trial court properly sentenced the
Appellant. We conclude that the Appellant is not entitled to relief.

        This court reviews the length, range, and manner of service of a sentence imposed
by the trial court under an abuse of discretion standard with a presumption of
reasonableness. State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012); see also State v.
Pollard, 432 S.W.3d 851, 859 (Tenn. 2013) (applying the standard to consecutive
sentencing). In conducting its review, this court considers the following factors: (1) the
evidence, if any, received at the trial and the sentencing hearing; (2) the presentence
report; (3) the principles of sentencing and arguments as to sentencing alternatives; (4)
the nature and characteristics of the criminal conduct involved; (5) evidence and
information offered by the parties on enhancement and mitigating factors; (6) any
statistical information provided by the administrative office of the courts as to sentencing
practices for similar offenses in Tennessee; (7) any statement by the Appellant in his own
behalf; and (8) the potential for rehabilitation or treatment. See Tenn. Code Ann. §§ 40-
35-102, -103, -210; see also Bise, 380 S.W.3d at 697-98. The burden is on the Appellant
to demonstrate the impropriety of his sentence. See Tenn. Code Ann. § 40-35-401,
Sentencing Comm’n Cmts.

      In determining a specific sentence within a range of punishment, the trial court
should consider, but is not bound by, the following advisory guidelines:

                     (1) The minimum sentence within the range of
              punishment is the sentence that should be imposed, because
              the general assembly set the minimum length of sentence for
              each felony class to reflect the relative seriousness of each
              criminal offense in the felony classifications; and

                     (2) The sentence length within the range should be
              adjusted, as appropriate, by the presence or absence of
              mitigating and enhancement factors set out in §§ 40-35-113
              and 40-35-114.

Tenn. Code Ann. § 40-35-210(c).

       Although the trial court should consider enhancement and mitigating factors, the
statutory enhancement factors are advisory only. See Tenn. Code Ann. § 40-35-114; see
also Bise, 380 S.W.3d at 701; State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008). Our
supreme court has stated that “a trial court’s weighing of various mitigating and
enhancement factors [is] left to the trial court’s sound discretion.” Carter, 254 S.W.3d at
345. In other words, “the trial court is free to select any sentence within the applicable
                                           -8-
range so long as the length of the sentence is ‘consistent with the purposes and principles
of [the Sentencing Act].’” Id. at 343. Appellate courts are “bound by a trial court’s
decision as to the length of the sentence imposed so long as it is imposed in a manner
consistent with the purposes and principles set out in sections -102 and -103 of the
Sentencing Act.” Id. at 346.

                               A. Enhancement of Sentences

        The Appellant first challenges the trial court’s application of enhancement factor
(4), which provides that “[a] victim of the offense was particularly vulnerable because of
age or physical or mental disability.” Tenn. Code Ann. § 40-35-114(4). The record
reflects that the victims were fifteen, fourteen, eleven, and seven at the time of the wreck.
This court has stated that “merely establishing the youth of the victim at the time of the
crime’s perpetration is an insufficient basis for applying this fourth enhancement factor”
and that “[t]here must be evidence, in addition to the victim’s age, to warrant application
of this . . . factor.” State v. Mark Summers, No. 03C01-9606-CR-00235, 1997 WL
785677, at *5 (Tenn. Crim. App. at Knoxville Dec. 4, 1997). For example, the trial court
should consider whether the evidence in the record demonstrates that due to the victim’s
age, the victim was unable to resist the crime, summon help, or testify at a later date.
State v. Poole, 945 S.W.2d 93, 96 (Tenn. 1997). In Mark Summers, the defendant
swerved into the adjacent lane of traffic, causing a car wreck that injured a six-year-old
child. No. 03C01-9606-CR-00235, 1997 WL 785677, at *1. On appeal, this court
concluded that enhancement factor (4) was not applicable to the Appellant’s sentence for
vehicular assault because other than age, the record contained no facts to establish that
the victim was particularly vulnerable. Id. at *5. In the instant case, the trial court failed
to identify anything beyond the victims’ ages that would warrant applying this
enhancement factor. Therefore, we conclude that the trial court erred by applying
enhancement factor (4) to the Appellant’s sentences.

        The Appellant also contends that the trial court erred by applying enhancement
factor (10), that “[t]he defendant had no hesitation about committing a crime when the
risk to human life was high.” Tenn. Code Ann. § 40-35-114(10). He argues that he pled
guilty to five crimes involving four victims and that there is no evidence in the record of
a risk to anyone other than the named victims. The Appellant notes that although the
record reflects that he was traveling at high speeds while under the influence of alcohol,
the record does not reflect that anyone but the victims was placed in danger.

       This court has stated that enhancement factor (10) may be applied to a defendant’s
sentence “if it can be determined from the record that the defendant created a high risk to
lives other than the victim’s life.” State v. Jimmy Wayne Perkey, No. E2002-00772-
CCA-R3-CD, 2003 WL 21920255, at *3 (Tenn. Crim. App. at Knoxville, August 12,
                                            -9-
2003). In Jimmy Wayne Perky, this court held that because there was no evidence
regarding the amount of traffic on the road or that other people were endangered by the
defendant’s drunk driving, the enhancement factor was not applicable. Id. However, in
State v. Williamson, this court held that factor (10) applied to sentences for vehicular
homicide and vehicular assault because the accident occurred on Labor Day when more
people were using the roadway than on an average weekday and “two witnesses testified
that the appellant’s vehicle went across the center lane and into the opposing lane of
traffic on more than one occasion.” 919 S.W.2d 69, 83 (Tenn. Crim. App. 1995).

       We agree with the Appellant that the facts in this case are insufficient to apply this
enhancement factor. The record reflects that the Appellant chose to drive well-above the
speed limit with children in his car while under the influence of alcohol. However, the
wreck occurred close to midnight, and the record does not indicate that other traffic or
people were on the road who would have been endangered by the Appellant’s precarious
driving. Therefore, the trial court erred by applying enhancement factor (10).

        The Appellant also contends that the trial court erred by applying enhancement
factor (13). We disagree. Tennessee Code Annotated section 40-35-114(13)(A) provides
for enhancement of a sentence if, “[a]t the time the felony was committed, . . . [the
defendant was] . . . [r]eleased on bail or pretrial release, if the defendant is ultimately
convicted of the prior misdemeanor or felony.” The Appellant’s presentence report
explains as follows: In February 2014, the Appellant pled guilty to fraudulent use of a
credit card, unauthorized use of an automobile, and misdemeanor theft and was ordered
to complete general sessions drug court. In November 2014, counsel for the Appellant
“successfully argued” that the Appellant was never legally ordered into the drug court
program because the general sessions court judge failed to sign the order accepting the
Appellant’s guilty pleas and placing him in the program. Therefore, the Appellant’s
pleas were set aside, and his charges were deemed to be pending. The grand jury
eventually indicted the Appellant, and he pled guilty to the three misdemeanors on
November 12, 2015. Under these facts, we concluded that the Appellant was on bail or
some type of pretrial release for those crimes when he committed the offenses in the
present case. Thus, enhancement factor 13(A) applies to his sentences.

         Although the trial court misapplied enhancement factors (4) and (10), the trial
court properly applied factor (1), that “[t]he defendant has a previous history of criminal
convictions or criminal behavior, in addition to those necessary to establish the
appropriate range.” As stated above, factor 13(A) also applied to the Appellant’s
sentences. The enhancement factors are advisory only. See Tenn. Code Ann. § 40-35-
114; see also Bise, 380 S.W.3d at 701; Carter, 254 S.W.3d at 343. Our supreme court has
stated that “a trial court’s weighing of various mitigating and enhancement factors [is]
left to the trial court’s sound discretion.” Carter, 254 S.W.3d at 345. In other words, “the
                                           - 10 -
trial court is free to select any sentence within the applicable range so long as the length
of the sentence is ‘consistent with the purposes and principles of [the Sentencing Act].’”
Id. at 343. Appellate courts are “bound by a trial court’s decision as to the length of the
sentence imposed so long as it is imposed in a manner consistent with the purposes and
principles set out in sections -102 and -103 of the Sentencing Act.” Id. at 346. We
conclude that the trial court did not abuse its discretion by enhancing the Appellant’s
sentences, nor do we find the length of the sentences excessive.

                                2. Consecutive Sentencing

       The Appellant claims that the trial court erred when it classified him as a
dangerous offender and imposed consecutive sentencing. We conclude that the trial court
properly ordered consecutive sentencing.

        In ordering consecutive sentencing on the grounds that the defendant is a
dangerous offender whose behavior indicates little or no regard for human life and no
hesitation about committing a crime in which the risk to human life is high, the trial court
is required to determine that the extended sentence is necessary to protect the public
against further criminal conduct by the defendant. See State v. Wilkerson, 905 S.W.2d
933, 939 (Tenn. 1995). Further, the consecutive sentences must reasonably relate to the
severity of the committed offenses. Id.

       Here, the trial court stated as follows regarding consecutive sentencing:

              Again, the Court must follow the law in doing so, and the
              only - the only part I think is relevant as to concurrent or
              consecutive sentencing is whether the defendant is a
              dangerous offender whose behavior indicates little or no
              regard to human life and no hesitation about committing a
              crime in which the risk to human life was high. . . . [T]he
              record is clear that he was traveling . . . eighty or ninety miles
              an hour. . . . [H]e topped the hill traveling too fast which
              made the car he was traveling in a dangerous weapon,
              therefore, since he was operating it, the Court finds that he
              becomes a dangerous offender when he travels at a high rate
              of speed with children in his car. The Court also finds that
              that indicates little or no regard for human life. He is
              responsible for all those in his car yet he committed this
              knowing that there was a risk to human life and that it was
              high.

                                            - 11 -
               The Court finds that the circumstances surrounding the
               commission of this offense were aggravated. He was a
               dangerous offender. They were aggravated because of the
               roadway and the speed. The Court also looks as to whether or
               not a confinement for an extended amount of time is
               necessary to protect society from the defendant’s
               unwillingness to lead a productive life. . . . He was being
               supported by family and also the defendant resorted to
               criminal activity, i.e., putting the children in the car at a high
               rate of speed. In furtherance of his lifestyle, he was making a
               beer run. So, again, all of that the Court finds shows his
               unwillingness to be productive and to further his bad choices
               and bad lifestyle. Therefore, the Court will be rendering
               consecutive sentences on part of this sentencing.

        The trial court’s comments demonstrate that the court found that consecutive
sentences reasonably related to the severity of the offenses. We agree. The record shows
that the Appellant was operating a vehicle under the influence of alcohol, that he allowed
four children into the vehicle, that none of the children was wearing seatbelts, and that he
chose to drive over a hill at speeds up to one hundred miles per hour. When the police
arrived at the scene of the crash, the Appellant could not even remember how many
children were in the car. The court’s comments also demonstrate that the court found that
the public needed protection from the Appellant. Again, we agree. The Appellant has
prior criminal convictions and an extensive history with drugs and alcohol. He
committed fraudulent use of a credit card, unauthorized use of an automobile, and theft
just three months before the wreck and failed a drug test just two days before the wreck.
Yet, he chose to drive while intoxicated with four minors in the car. In sum, we conclude
that the record establishes that the aggregate sentence reasonably relates to the severity of
the offenses and that the total sentence is necessary for the protection of the public from
further crimes by the Appellant. Therefore, the trial court did not abuse its discretion by
finding that the Appellant was a dangerous offender and properly ordered consecutive
sentencing.

                                       III. Conclusion

         Based upon the record and the parties’ briefs, we affirm the judgments of the trial
court.

                                                      _________________________________
                                                      NORMA MCGEE OGLE, JUDGE

                                             - 12 -